The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
           DETAILED ACTION
Status of Claims

Applicant’s submission of claims 1-31 in “Claims” filed on 06/10/2020 have been entered by Examiner. 
This office action considers claims 1-31 pending for prosecution.
Reason for Allowances
Claims 1-31 are allowed.
The following is an examiner’s statement of reasons for allowance, which paraphrases and summarizes the claimed invention without intending to be limiting, wherein the legally defined scope of the claimed invention is defined by the allowed claims themselves in view of the written description under 35 USC 112.
Regarding Claim 1: this is allowed, because, the references of the Prior Art of record and considered pertinent to the applicant's disclosure, including the international search report, and the examiner’s knowledge does not teach or render obvious, at least to the skilled artisan, the instant invention regarding: “forming a first layer containing a compound having a protective group that is decomposable by an acid and also decomposable by light, on the surface to be processed; forming a second layer containing a photoacid generator that is configured to generate an acid by exposure, on the first layer; exposing the first layer and the second layer to form a latent image including an exposed region and an unexposed region, on the first layer; and disposing a pattern forming material in the exposed region or the unexposed region”, as recited in Claim 1, in combination with the remaining process steps and sequences of the claim.	
Claims 2-13, are allowed as those inherit the allowable subject matter from claim 1. 	
Regarding Claim 14: this is allowed, because, the references of the Prior Art of record and considered pertinent to the applicant's disclosure, including the international search report, and the examiner’s knowledge does not teach or render obvious, at least to the skilled artisan, the instant invention regarding: “forming a first layer containing a compound having a protective group that is decomposable by an acid and also decomposable by light, on the surface to be processed; forming a second layer containing a photoacid generator that is configured to generate an acid by exposure, on the first layer; exposing the first layer and the second layer to form a latent image including an exposed region and an unexposed region, on the first layer; and electroless plating of disposing a catalyst for electroless plating in the exposed region or the unexposed region to perform electroless plating”, as recited in Claim 14, in combination with the remaining process steps and sequences of the claim.
Claims 15-26, are allowed as those inherit the allowable subject matter from claim 14.
Regarding Claim 27: this is allowed, because, the references of the Prior Art of record and considered pertinent to the applicant's disclosure, including the international search report, and the examiner’s knowledge does not teach or render obvious, at least to the skilled artisan, the instant invention regarding: “a predetermined substrate; a first layer provided on the substrate; and a second layer provided on the first layer, wherein the first layer contains a compound having a protective group that is decomposable by an acid and also decomposable by light, and the second layer contains a photoacid generator that is configured to generate an acid by exposure”, as recited in Claim 27, in combination with the remaining process steps and sequences of the claim.	
Claims 28-31, are allowed as those inherit the allowable subject matter from claim 27. 	
Citation of Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to the applicant's disclosure.
Yamaguchi et al. (US 20160152642 A1; hereinafter Yamaguchi) 
Yaguchi et al. (US 20190292403 A1; hereinafter Yaguchi) 
Shigaki et al. (US 20190040207 A1; hereinafter Shigaki) 
Nakajima et al. (US 20180335698 A1; hereinafter Nakajima) 
Aoki et al. (US 20020146647 A1; hereinafter Aoki) 
Prior Art Yamaguchi teaches a a fluorine-containing compound, a substrate for patterning, a photodegradable coupling agent, a patterning method, and a compound ([0002]), wherein (Fig. 1; [0024+]) a fluorine-containing compound represented by General formula (1), wherein X represents a halogen atom or an alkoxy group, R.sup.1 represents a hydrogen atom or a linear, branched, or cyclic alkyl group having 1 to 10 carbon atoms, R.sup.f1 and R.sup.f2 are each independently a fluorinated alkoxy group, and n represents an integer of 0 or more, where a first step of chemically modifying the entire surface or a specific region of the substrate using the fluorine-containing compound according to claim 1; a second step of producing a latent image of the circuit pattern on the surface of the substrate by using the difference in the hydrophilicity and the water repellency by irradiating the surface of the chemically modified substrate with light energy having a distribution corresponding to the circuit pattern; and a third step of bringing the flexible patterning material into contact with the latent image portion on the surface of the substrate, and thereby capturing the patterning material in the shape of the circuit pattern by using the difference in the hydrophilicity and the water repellency. But, Prior Art Yamaguchi does not expressly teach forming a first layer containing a compound having a protective group that is decomposable by an acid and also decomposable by light, on the surface to be processed; forming a second layer containing a photoacid generator that is configured to generate an acid by exposure, on the first layer; exposing the first layer and the second layer to form a latent image including an exposed region and an unexposed region, on the first layer; and disposing a pattern forming material in the exposed region or the unexposed region (claim 1); or forming a first layer containing a compound having a protective group that is decomposable by an acid and also decomposable by light, on the surface to be processed; forming a second layer containing a photoacid generator that is configured to generate an acid by exposure, on the first layer; exposing the first layer and the second layer to form a latent image including an exposed region and an unexposed region, on the first layer; and electroless plating of disposing a catalyst for electroless plating in the exposed region or the unexposed region to perform electroless plating (claim 14); or a predetermined substrate; a first layer provided on the substrate; and a second layer provided on the first layer, wherein the first layer contains a compound having a protective group that is decomposable by an acid and also decomposable by light, and the second layer contains a photoacid generator that is configured to generate an acid by exposure (claim 27).
Prior Art Yaguchi teaches a coating composition for pattern inversion that is involved in producing electronic devices and is used for forming fine patterns ([0001]), wherein (Fig. 1+; [0012+]) a method for producing a semiconductor device comprising steps of: (1) forming an organic underlayer film on a semiconductor substrate; (2) applying a silicon hard mask-forming composition to the organic underlayer film and baking the silicon hard mask-forming composition to form a silicon hard mask layer; (3) applying a resist composition to the silicon hard mask layer to form a resist layer; (4) exposing the resist film, and then developing the resist to obtain a resist pattern; (5) etching the silicon hard mask layer through the resist pattern; (6) etching the organic underlayer film through the patterned silicon hard mask layer to form a patterned organic underlayer film; (7) applying the coating composition according to claim 1 to the patterned organic underlayer film and curing the coating composition to form a polysiloxane film filling a gap in the pattern; (8) etching the organic underlayer film to obtain an inverted pattern; and (9) etching the substrate through the polysiloxane film having the inverted pattern, where coating composition coating an organic underlayer film pattern formed by transferring a resist pattern to an underlayer, the coating composition comprising a polysiloxane obtained by a reaction of an alcohol with a silanol group in a hydrolysis-condensate of a hydrolysable silane having a hydrolysable silane containing in the molecule four hydrolysable groups, in a ratio of 50% by mole to 100% by mole relative to the total amount of silanes. But, Prior Art Yaguchi does not expressly teach forming a first layer containing a compound having a protective group that is decomposable by an acid and also decomposable by light, on the surface to be processed; forming a second layer containing a photoacid generator that is configured to generate an acid by exposure, on the first layer; exposing the first layer and the second layer to form a latent image including an exposed region and an unexposed region, on the first layer; and disposing a pattern forming material in the exposed region or the unexposed region (claim 1); or forming a first layer containing a compound having a protective group that is decomposable by an acid and also decomposable by light, on the surface to be processed; forming a second layer containing a photoacid generator that is configured to generate an acid by exposure, on the first layer; exposing the first layer and the second layer to form a latent image including an exposed region and an unexposed region, on the first layer; and electroless plating of disposing a catalyst for electroless plating in the exposed region or the unexposed region to perform electroless plating (claim 14); or a predetermined substrate; a first layer provided on the substrate; and a second layer provided on the first layer, wherein the first layer contains a compound having a protective group that is decomposable by an acid and also decomposable by light, and the second layer contains a photoacid generator that is configured to generate an acid by exposure (claim 27).
Prior Art Shigaki teaches a technique to reverse a pattern, in lithography process, by applying a coating liquid containing a polysiloxane over a resist pattern formed in the course of development of a resist or a resist pattern obtained after the development to load the pattern with the coating liquid, and then removing the resist by drying etching or the like ([0001]), wherein (Fig. 1+; [0012+]) method for producing a semiconductor device, comprising: a step (1) of forming a resist film on a substrate, a step (2) of forming a resist pattern by exposing and subsequently developing the resist film, a step (3) of applying the composition according to claim 1 over the resist pattern during or after development, and a step (4) of reversing a pattern by removing the resist pattern by etching, where a composition to be applied over a resist pattern, the composition comprising a modified polysiloxane in which some of silanol groups of a polysiloxane containing a hydrolysis condensate of a hydrolyzable silane are capped, and a solvent, wherein a ratio of silanol groups to all Si atoms contained in the modified polysiloxane is 40 mol % or less. But, Prior Art Shigaki does not expressly teach forming a first layer containing a compound having a protective group that is decomposable by an acid and also decomposable by light, on the surface to be processed; forming a second layer containing a photoacid generator that is configured to generate an acid by exposure, on the first layer; exposing the first layer and the second layer to form a latent image including an exposed region and an unexposed region, on the first layer; and disposing a pattern forming material in the exposed region or the unexposed region (claim 1); or forming a first layer containing a compound having a protective group that is decomposable by an acid and also decomposable by light, on the surface to be processed; forming a second layer containing a photoacid generator that is configured to generate an acid by exposure, on the first layer; exposing the first layer and the second layer to form a latent image including an exposed region and an unexposed region, on the first layer; and electroless plating of disposing a catalyst for electroless plating in the exposed region or the unexposed region to perform electroless plating (claim 14); or a predetermined substrate; a first layer provided on the substrate; and a second layer provided on the first layer, wherein the first layer contains a compound having a protective group that is decomposable by an acid and also decomposable by light, and the second layer contains a photoacid generator that is configured to generate an acid by exposure (claim 27).
Prior Art Nakajima teaches a  film-forming composition having favorable effects such as curability and embeddability and resist underlayer film for use in lithography process for semiconductor devices ([Abstract]), wherein (Fig. 1; [0012+]) a step of applying the resist underlayer film-forming composition where the film-forming composition is a resist underlayer film-forming composition for use in a lithography process on a semiconductor substrate and baking the resist underlayer film-forming composition to form a resist underlayer film; a step of applying a resist composition on the resist underlayer film to form a resist film; a step of exposing the resist film; a step of developing the resist film after exposure to obtain a resist pattern; a step of etching the resist underlayer film using the resist pattern; and a step of processing the semiconductor substrate using the patterned resist and the resist underlayer film. But, Prior Art Nakajima does not expressly teach forming a first layer containing a compound having a protective group that is decomposable by an acid and also decomposable by light, on the surface to be processed; forming a second layer containing a photoacid generator that is configured to generate an acid by exposure, on the first layer; exposing the first layer and the second layer to form a latent image including an exposed region and an unexposed region, on the first layer; and disposing a pattern forming material in the exposed region or the unexposed region (claim 1); or forming a first layer containing a compound having a protective group that is decomposable by an acid and also decomposable by light, on the surface to be processed; forming a second layer containing a photoacid generator that is configured to generate an acid by exposure, on the first layer; exposing the first layer and the second layer to form a latent image including an exposed region and an unexposed region, on the first layer; and electroless plating of disposing a catalyst for electroless plating in the exposed region or the unexposed region to perform electroless plating (claim 14); or a predetermined substrate; a first layer provided on the substrate; and a second layer provided on the first layer, wherein the first layer contains a compound having a protective group that is decomposable by an acid and also decomposable by light, and the second layer contains a photoacid generator that is configured to generate an acid by exposure (claim 27).
Prior Art Aoki teaches patterning technologies and, more particularly, to a composition of photo-resist remover used in photolithography and a process for fabricating a semiconductor device ([0001]), wherein (Fig. 4A+; [0038+]) a process for fabricating a semiconductor device, comprising the steps of: a) preparing a laminated structure having a corrodible layer and at least one target layer; b) forming a photo-resist mask on said laminated structure for defining an area in said at least one target layer; c) carrying out a predetermined treatment on said area so that said corrodible layer is exposed; and d) removing said photo-resist mask by using a photo-resist remover comprising salt produced by interaction between at least one base without metal ion and hydrofluoric acid, water soluble organic solvent, water and a derivative of benztriazole expressed by the general formula 10where each of R.sub.1 and R.sub.2 represents a hydroxyalkyl group having the carbon number between 1 and 3 or an alkoxyalkyl group having the carbon number between 1 and 3 and each of R.sub.3 and R.sub.4 represents a hydrogen atom or an alkyl group having the carbon number between 1 and 3. But, Prior Art Aoki does not expressly teach forming a first layer containing a compound having a protective group that is decomposable by an acid and also decomposable by light, on the surface to be processed; forming a second layer containing a photoacid generator that is configured to generate an acid by exposure, on the first layer; exposing the first layer and the second layer to form a latent image including an exposed region and an unexposed region, on the first layer; and disposing a pattern forming material in the exposed region or the unexposed region (claim 1); or forming a first layer containing a compound having a protective group that is decomposable by an acid and also decomposable by light, on the surface to be processed; forming a second layer containing a photoacid generator that is configured to generate an acid by exposure, on the first layer; exposing the first layer and the second layer to form a latent image including an exposed region and an unexposed region, on the first layer; and electroless plating of disposing a catalyst for electroless plating in the exposed region or the unexposed region to perform electroless plating (claim 14); or a predetermined substrate; a first layer provided on the substrate; and a second layer provided on the first layer, wherein the first layer contains a compound having a protective group that is decomposable by an acid and also decomposable by light, and the second layer contains a photoacid generator that is configured to generate an acid by exposure (claim 27).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Omar Mojaddedi whose telephone number is 313-446-6582. The examiner can normally be reached on Monday – Friday, 8:00 a.m. to 4:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio J. Maldonado, can be reached on 571-272-1864. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/OMAR F MOJADDEDI/Examiner, Art Unit 2898